         Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 1 of 15



 1                                                 The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10   UNITED FEDERATION OF CHURCHES,
     LLC d/b/a THE SATANIC TEMPLE,
11                                          No. 2:20-cv-00509-RAJ

12                      Plaintiff,          REPLY IN SUPPORT OF
                                            MOTION TO DISMISS
13              v.
     DAVID ALAN JOHNSON, an individual;     NOTED ON MOTION CALENDAR:
14   LEAH FISHBAUGH, an individual;         June 26, 2020
     MICKEY MEEHAM, an individual; and
15   NATHAN SULLIVAN, an individual,

16                      Defendants.

17

18

19

20

21

22

23

24

25

26



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 2 of 15



 1                                    I.         INTRODUCTION

 2          Nothing The Satanic Temple argues in response to Defendants’ Motion to Dismiss

 3   negates Defendants’ entitlement to dismissal of The Satanic Temple’s implausible claims.

 4          As to the Computer Fraud and Abuse Act (“CFAA”) claim, The Satanic Temple’s

 5   Response makes clear that it is relying upon The Satanic Temple’s purported “Code of

 6   Conduct” to support its computer hacking claim. But Ninth Circuit law is plain that such

 7   alleged violations do not support a CFAA claim. The Satanic Temple’s cyberpiracy claim

 8   fails because, although The Satanic Temple has pointed to Defendants’ alleged “bad faith,”

 9   it has failed to allege that Defendants acted with intent to “profit” from the alleged

10   cyberpiracy. Even if this were not dispositive of the cyberpiracy claim, The Satanic

11   Temple has not alleged that it owns the domain name at issue, which is fatal to that claim.

12          The Satanic Temple’s tortious interference claim fails because it admits that its

13   relationship with Facebook was not terminated. As to the CPA claim, The Satanic Temple

14   fails to allege the required element that Defendants’ conduct occurred in trade or

15   commerce. Finally, The Satanic Temple’s attempt to reframe this dispute as not involving

16   religious doctrine (despite making much of the fact that that it is recognized as a church in

17   Complaint) fails, and its defamation claim is barred by the First Amendment.

18                                         II.    ARGUMENT

19       A. The Satanic Temple Relies upon the Wrong Rule 12(b)(6) Standard
20          Despite more than a decade having passed after the Supreme Court’s abrogation the

21   “no set of facts” standard set forth in Conley v. Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L. Ed.

22   2d 80 (1957), The Satanic Temple improperly relies upon that standard in arguing that it

23   adequately stated claims against Defendants. See Response at 3 (citing Gilligan v. Jamco

24   Dev. Corp., 108 F.3d 246, 248 (9th Cir. 1997)).1 The Satanic Temple’s mis-statement of

25

26   1
      Multiple courts in the Ninth Circuit have recognized that Iqbal and Twombly implicitly
     overruled Gilligan. See, e.g., Burkes v. Nevada H.A.N.D., Inc., No. 2:19-cv-02170-KJD-

     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 1
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 3 of 15



 1   the applicable standard is understandable, as it has failed to state a plausible claim for relief.

 2   Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

 3       B. The Satanic Temple has Failed to State a Hacking Claim under the CFAA

 4          1. The Satanic Temple has Failed to Plead that Defendants Exceeded
               Authorized Access
 5
            The Satanic Temple attempts to salvage its CFAA hacking claim by relying upon
 6
     two district court cases that it contends show that Defendants exceed authorized access by
 7
     posting content critical of The Satanic Temple on a Facebook page.2 Response at 5-7. The
 8
     Satanic Temple’s descriptions of those two cases—Craigslist Inc. v. 3Taps Inc., 942 F.
 9
     Supp. 2d 962 (N.D. Cal. 2013), and Ticketmaster L.L.C. v. Prestige Entertainment West,
10
     Inc., 315 F. Supp. 3d 1147 (C.D. Cal. 2018)—are misleadingly incomplete as described
11
     below. Nothing in Craigslist or Ticketmaster change the Ninth Circuit’s holding that “the
12
     phrase ‘exceeds authorized access’ in the CFAA does not extend to violations of use
13
     restrictions,” such as the amorphous restrictions in The Satanic Temple’s Code of
14
     Conduct—the violation of which it contends would amount to a federal computer crime.3
15
     United States v. Nosal, 676 F.3d 854, 863 (9th Cir. 2012) (en banc).
16
     EJY, 2020 WL 1434148, at *3 n.5 (D. Nev., March 24, 2020) (citing cases recognizing that
17   Gilligan was overruled by Iqbal and Twombly).
18   2
       The Satanic Temple appears to admit that Defendants were authorized to access that
     Facebook page. Response at 7. Accordingly, The Satanic Temple’s claim must be based
19   upon alleged “exceeding authorized access.” In its Response, The Satanic Temple asserts
     that “[w]hen the parties had a falling out, Defendants’ authority to access the social media
20   account was revoked.” Response at 7, ln. 24-25. But that assertion is entirely unsupported
     by any such allegation in the Complaint. Not only is the Complaint devoid of such an
21   allegation, but it is contradicted by The Satanic Temple’s own allegation that Facebook—
     the website owner—permitted Defendant Johnson’s access. Complaint ¶¶ 49-50.
22
     3
       Indeed, the reasoning of the Ticketmaster Court has been criticized as inconsistent with
23   Ninth Circuit law by a judge in the Western District of Washington in Domain Name
     Comm’n Ltd. v. DomainTools, LLC, No. 2:18-cv-00874-RSL—a case cited by The Satanic
24   Temple. See Response at 6. In DomainTools, Judge Lasnik wrote that “[t]he Court
     respectfully disagrees” with the Ticketmaster Court’s analysis and that “[p]ermission or
25   authorization to access a computer does not evaporate simply because the user has violated
     a duty owed to the owner of the computer.” Order Granting in Part Motion to Dismiss
26   (Dkt. No. 73) at 7-8 (citing LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1134-35 (9th
     Cir. 2009)). Even if this Court rejects Judge Lasnik’s view and accepts the Ticketmaster

     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 2
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 4 of 15



 1          In Craigslist, users of the “well known and widely used website” for classified

 2   advertisements were required to affirmatively accept and agree to Craigslist’s terms of use,

 3   which included “a number of restrictions on the use of Craigslist’s website and content

 4   included therein.” Craigslist, 942 F. Supp. 2d at 966. In violation of those terms of use the

 5   defendants aggregated and republished advertisements from Craigslist, including by

 6   “cop[ying] (or ‘scrap[ing]’) all content posted to Craigslist in real time, directly from the

 7   Craigslist website.” Id. After discovering the defendants’ violation of its terms of use,

 8   Craigslist sent letters to defendants “demanding that they ‘cease and desist all . . . craigslist-

 9   related activities’ and informing them that they were ‘no longer authorized to access . . .

10   craigslist’s website or services for any reason.’” Id. at 967. Craigslist also implemented

11   technological measures intended to block access from IP addresses associated with one of

12   the defendants, but the defendant successfully bypassed the measures. Id.

13          The Craigslist Court found that Craigslist’s CFAA claim should survive a motion to

14   dismiss for failure to state a claim. But that determination was explicitly based upon the

15   defendants’ “continued use of Craigslist after the clear statements regarding authorization in

16   the cease and desist letters and the technological measures to block them.” Id. Given the

17   cease and desist letters and the technological measures, the defendants’ continued use of

18   Craigslist “constitutes unauthorized access under the” CFAA. Id.

19          In Ticketmaster, the defendants purchased large quantities of tickets from

20   Ticketmaster to re-sell on other websites. Ticketmaster, 315 F. Supp. 3d at 1155. “[T]o

21   gain an unfair advantage in searching for and buying the[] tickets, Defendants . . . employed

22   robots, programs, and other automated devices” which would “inundate Ticketmaster’s

23   website and mobile app with page requests and ticket reserve requests at a far higher rate

24   than would be possible for a human alone.” Id. In addition to requiring password-protected

25

26   Court’s analysis, The Satanic Temple has failed to state a CFAA claim for the reasons
     described below.


     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 3
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 5 of 15



 1   accounts to purchase tickets on its website, Ticketmaster used various technological

 2   measures to protect against such “bots” from mass-purchasing tickets. Id. However, the

 3   defendants circumvented these measures. Id. Those activities violated numerous of

 4   Ticketmaster’s terms of use. Id. at 1155-56. After tracing mass purchases to defendants,

 5   Ticketmaster sent a letter to defendants demanding that they “cease and desist from any

 6   further violations of Ticketmaster’s rights.” Id. at 1156.

 7          Based upon the Nosal Court’s holding that “‘exceeds authorized access’ in the

 8   CFAA does not extend to violations of use restrictions,” the defendants argued that the

 9   CFAA claim against them had to be dismissed. Id. at 1170. The Ticketmaster Court

10   disagreed, finding that the cease and desist letter took the defendants’ continued conduct

11   beyond the mere use restrictions Nosal held could not constitute CFAA violations. Id.

12          To be clear, it is the violation of the terms of the Letter, not Ticketmaster’s
            Terms of Use, on which the Court bases its finding of a well-pled CFAA
13          claim. The Facebook court required something “more” than mere
            violation of a website owner’s terms of use to impose liability under the
14          CFAA, and the Letter satisfies that requirement. . . . Ticketmaster’s
            Letter accuses Defendants of particular unauthorized purchases of
15          particular quantities of tickets on particular dates and times and contains a
            list of 47 fake email addresses, that Defendants allegedly used to buy
16          tickets. . . . The letter, with its detailed factual allegations, is a “far cry
            from the permission skirmishes that ordinary Internet users face.” . . .
17          Finding an individualized letter to be a basis for unauthorized use under
            the CFAA is fully consistent with the holding of the Nosal court, which
18          was concerned specifically about violations arising from Terms of Use
            agreements imposed uniformly and adhesively upon a large number of end
19          users.
20   Id. at 1171 (emphasis in original) (citing Facebook, Inc. v. Power Ventures, Inc., 844 F.3d

21   1058 (9th Cir. 2016)) (internal citations omitted).

22          In contrast to Craigslist and Ticketmaster, in this case there is no “something more”

23   than violation of The Satanic Temple’s alleged terms of use, which, by itself, is insufficient

24   to support a hacking claim under the CFAA. Although The Satanic Temple’s Response

25   asserts that “[w]hen the parties had a falling out, Defendants’ authority to access the social

26   media account was revoked,” Response at 6, ln. 24-25, the Complaint is devoid of any such



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 4
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 6 of 15



 1   allegation. To the contrary, The Satanic Temple alleges that Facebook concluded that

 2   Defendant Johnson was a page administrator and therefore there were no “infringements of

 3   your [The Satanic Temple’s] legal rights.” Complaint ¶ 50. Under Ninth Circuit law,

 4   alleged use restrictions—such as those in the Code of Conduct The Satanic Temple points

 5   to here—simply are insufficient to support a CFAA hacking claim. Nosal, 676 F.3d at 862-

 6   63; see also LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1135 (9th Cir. 2009) (a person

 7   is “without authorization” under the CFAA “when the person has not received permission

 8   to use the computer for any purpose (such as when a hacker accesses someone’s computer

 9   without any permission), or when the employer has rescinded permission to access the

10   computer and the defendant uses the computer anyway”).

11          2. The Satanic Temple’s Complaint Admits that The Computer’s Owner
               (Facebook) Authorized Defendants’ Access
12
            Even more fundamentally than the analysis set forth in Section II.B.1, supra, The
13
     Satanic Temple’s CFAA claim fails as a matter of law because The Satanic Temple has
14
     pled that at the time of the conduct at issue here, Defendant Johnson was authorized by
15
     Facebook—the website’s owner—to do everything about which The Satanic Temple
16
     complains. The Satanic Temple, which dedicates four and a half lines in its brief to this
17
     argument, tries to avoid this fatal problem simply by calling it “a red herring [that] merits
18
     no further response.” Response at 7. To the contrary, the argument is dispositive of the
19
     CFAA claim. The Satanic Temple has admitted that Facebook owns the websites at issue.
20
     Complaint ¶ 17. The Satanic Temple has not pled that Facebook did not authorize Johnson
21
     to access or alter the Chapter Page or that Facebook did not authorize Meehan to access or
22
     alter the Allies Page. To the contrary, The Satanic Temple has alleged that at the time of
23
     the conduct at issue, Facebook determined that Johnson was authorized to access and alter
24
     the Chapter Page. Complaint ¶¶ 49-50. Put simply, even with the allegation that
25
     Defendants violated The Satanic Temple’s Code of Conduct, by pleading that the owner of
26



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 5
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 7 of 15



 1   the website (Facebook) granted the Defendants access to and use of the Facebook pages, the

 2   Defendants’ conduct cannot amount to violation of the CFAA as a matter of law.

 3          3. The CFAA Claim Against Fishbaugh, Sullivan, and Meehan Fails
 4          Defendants’ Motion asserts numerous additional reasons why The Satanic Temple

 5   has failed to state a CFAA claim as to Defendants Fishbaugh, Sullivan, and Meehan. See

 6   Motion at 9-12. The Satanic Temple does not contest those points, but insists that those

 7   three Defendants are liable under a civil conspiracy theory. Response at 7-8.

 8          To establish a civil conspiracy, a plaintiff must prove that:

 9          (1) two or more people combined to accomplish and unlawful purpose, or
            combined to accomplish a lawful purpose by unlawful means; and (2) the
10          conspirators entered into an agreement to accomplish the conspiracy.
            Mere suspicion or commonality of interests is insufficient to prove a
11          conspiracy. When the facts and circumstances relied upon to establish a
            conspiracy are as consistent with a lawful or honest purpose as with an
12          unlawful undertaking, they are insufficient.
13   Alvarez v. Target Corp., No. 13-CV-0150-TOR, 2013 WL 4734123, at *9 (E.D. Wash.,

14   July 10, 2013) (quoting All Star Gas, Inc. of Washington v. Bechard, 100 Wn. App. 732,

15   740 (2000)).

16          The only allegation in the Complaint touching on a civil conspiracy theory is the

17   conclusory statement that “Defendants entered into an unlawful agreement to

18   misappropriate and shut down substantially all the internet presence of TST’s Washington

19   Chapter.” Complaint ¶ 35. The Complaint provides no factual support for this conclusory

20   allegation, and it is thus insufficient to support a civil conspiracy claim. Id. (dismissing

21   civil conspiracy claim); cf. Allard v. Board of Regents of the Univ. of Wash., 25 Wn. App.

22   243, 247-48, 606 P.2d 280 (1980) (upholding dismissal of conspiracy claim on summary

23   judgment where correspondence discussed disregarding plaintiff’s teaching ability in

24   considering request for tenure, but did not evince an agreement to actually do so).

25   Accordingly, even if the Court finds that The Satanic Temple has stated a CFAA claim

26



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 6
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 8 of 15



 1   against Defendant Johnson, that claim must be dismissed as to Defendants Fishbaugh,

 2   Sullivan, and Meehan.

 3      C. The Satanic Temple has Failed to State a Cyberpiracy Claim

 4          In its Response, The Satanic Temple expounds upon discretionary factors for

 5   determining bad faith provided by the Lanham Act’s Anticybersquatting Consumer

 6   Protection Act (“ACPA”), 15 U.S.C. § 1125(d). In doing so, The Satanic Temple has

 7   revealed additional fatal flaws in its claim.

 8          1. The Satanic Temple does not Own the Domain Name at Issue

 9          Discretionary factors set forth in 15 U.S.C. § 1125(d)(1)(B) may be used to assist in

10   determining a bad faith intent to profit. In addressing the first factor (the “trademark or

11   other intellectual property rights of the person, if any, in the domain name”), The Satanic

12   Temple reveals another fatal flaw in its claim. The Satanic Temple states that “[t]he

13   domain in question is facebook.com/TheSatanicTempleWashington.” Response at 8-9

14   (emphasis removed). This statement shows that the domain name at issue in this case

15   belongs to Facebook, not The Satanic Temple.

16          “The paradigmatic harm that the ACPA was enacted to eradicate” is “the practice of

17   cybersquatters registering several hundred domain names in an effort to sell them to the

18   legitimate owners of the mark.” Lamparello v. Falwell, 420 F.3d 309, 318-19 (4th Cir.

19   2005) (quoting Lucas Nursery & Landscaping, Inc. v. Grosse, 359 F.3d 806, 810 (6th Cir.

20   2004)). “The Act was also intended to stop the registration of multiple marks with the hope

21   of selling them to the highest bidder.” Id. Thus, to establish liability for “cyberpiracy”

22   under the Act, a plaintiff must prove “(1) the defendant registered, trafficked in, or used a

23   domain name; (2) the domain name is identical or confusingly similar to a protected mark

24   owned by the plaintiff; and (3) the defendant acted ‘with bad faith intent to profit from that

25   mark.’” Multifab, Inc. v. ArlanaGreen.com, 122 F. Supp. 3d 1055, 1066 (E.D. Wash. 2015)

26   (emphasis added). For purposes of the ACPA, an Internet domain name encompasses two



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 7
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 9 of 15



 1   parts: “top-level” and “second-level” domains. Top-level domains typically describe the

 2   nature of the enterprise, and include “.com” (commercial), “.edu” (educational), “.org”

 3   (non-profit and miscellaneous organizations), and “.gov” (government). Id. Second-

 4   level domains consist of a term or series of terms to the left of the top-level domain. Id.

 5   “[F]or example, in the domain name uscourts.gov, ‘.gov’ is the top level domain name and

 6   ‘uscourts’ is the second level domain name.” Sallen v. Corinthians Licenciamentos LTDA,

 7   273 F.3d 14, 19 (1st Cir. 2001). Only these two levels of domains are protected by the

 8   ACPA. See, e.g., GoForIt Entm't, LLC v. DigiMedia.com L.P., 750 F. Supp. 2d 712, 724-

 9   25 (N.D. Tex. 2010) (“The court has found no case, and GEL has cited none, that holds that

10   a portion of a web address other than a second or top level domain constitutes a ‘domain

11   name’ within the meaning of the ACPA.”).

12          Here, the protectable domain name under the ACPA is Facebook.com (“.com” is the

13   top-level domain and “Facebook” is the second-level domain). There is no other domain

14   name at issue. The Satanic Temple does not allege that it owns or has registered the

15   Facebook trademark or domain name. Nor has The Satanic Temple alleged that the

16   Defendants have registered a domain name with a similar name.4 While The Satanic

17   Temple argues that it uses a trademark-protected name on its Facebook page, that has no

18   bearing on a cyberpiracy claim, which addresses only the registration and use of domain

19   names. 15 U.S.C. § 1125(d). Facebook pages (which are social media products) are not

20   domain names. Absent an allegation that The Satanic Temple owns and has registered a

21   domain name and that the Defendants have used or registered a similar domain name, the

22   cyberpiracy claim fails as a matter of law. 15 U.S.C. § 1125(d)(1)(A).

23

24

25

26   4
      This too is fatal to the claim, as a person shall be liable “only if that person is the domain
     name registrant or that registrant’s authorized licensee.” 15 U.S.C. § 1125(d)(1)(D).


     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 8
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 10 of 15



 1           2. The Discretionary “Bad Faith” Factors are Both Irrelevant and Mistaken

 2           The factors discussed by The Satanic Temple for determining bad faith intent to

 3   profit are irrelevant to the Court’s analysis here, given that The Satanic Temple does not

 4   own the domain name at issue (Facebook.com). Even setting aside this dispositive point,

 5   The Satanic Temple’s arguments are flawed.

 6           While The Satanic Temple focuses on factors for determining bad faith in 15 U.S.C.

 7   § 1125(d)(1)(B)(i), it fails to point to any allegations in its Complaint that Defendants

 8   planned to profit from using its Facebook page (which, as discussed above, does not qualify

 9   as a domain name). The Satanic Temple’s mistaken assumption that bad faith alone is

10   enough is most apparent in its discussion of the fifth factor (Response at 10), in which The

11   Satanic Temple argues, with no authority, that mere intent to tarnish or disparage a mark is

12   sufficient. The Satanic Temple’s argument contradicts the express language of the ACPA,

13   which requires a bad faith intent “to profit.” 15 U.S.C. § 1125(d)(1)(a)(i). Absent any

14   allegations of intent to profit, the bad faith factors are irrelevant.

15           As to “the person’s prior use, if any, of the domain name in question with the bona

16   fide offering of any goods or services” (Response at 9), The Satanic Temple does not allege

17   or argue that Defendants used either the domain name (Facebook.com) or The Satanic

18   Temple’s Facebook page to offer goods or services. Whether The Satanic Temple itself

19   used its Facebook page to offer goods or services is irrelevant.

20           As to “the person’s bona fide noncommercial or fair use of the mark in a site

21   accessible under the domain name,” The Satanic Temple is mistaken that Defendants would

22   not have had a fair use of their mark. Although the argument is hypothetical given that

23   there is no The Satanic Temple domain name, if there was such a domain name the

24   Defendants would have a fair use right to that domain name for purposes of criticism and

25   commentary about The Satanic Temple. “The paradigmatic harm that the ACPA was

26   enacted to eradicate” is “the practice of cybersquatters registering several hundred domain



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 9
         Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 11 of 15



 1   names in an effort to sell them to the legitimate owners of the mark.” Lamparello, 420 F.3d

 2   at 318-19. “The Act was not intended to prevent ‘noncommercial uses of a mark, such as

 3   for comment, criticism, parody, news reporting, etc.,’ and thus they ‘are beyond the scope’

 4   of the ACPA.” Id. at 319 (quoting S.Rep. No. 106-140, 1999 WL 594571, at *5-*6.)

 5   (registration of “www.fallwell.com” domain name for website expressly critical of

 6   Reverend Jerry Falwell’s views on homosexuality did not violate ACPA absent showing of

 7   bad faith intent to profit from use of famous “Falwell” mark).

 8          As to the sixth factor (“the person’s offer to transfer, sell, or otherwise assign the

 9   domain name to the mark owner or any third party for financial gain . . .”), The Satanic

10   Temple fails to make any allegation that the Defendants offered to transfer, sell, or

11   otherwise assign its Facebook page (which, again, fails to qualify as a domain name).

12   Instead, The Satanic Temple merely points to one comment in a post in which Defendant

13   Johnson offered his criticisms of The Satanic Temple’s practices and beliefs and that he

14   looked forward to The Satanic Temple contacting him. Response at 10. This does not

15   suggest or imply that Johnson was intending to offer the Facebook page for sale. Rather,

16   Johnson was anticipating that The Satanic Temple would respond to his criticisms.

17          The allegedly distinctive nature of The Satanic Temple’s mark is irrelevant given

18   that the mark is not used in the domain name at issue (Facebook.com). The Satanic Temple

19   also fails to allege that the Defendants intended to use its mark for a competing

20   organization. While The Satanic Temple makes that conclusory allegation, it offers no

21   actual factual allegations. A plaintiff must allege more than mere conclusory allegations

22   that lack any factual support. Iqbal, 556 U.S. at 678-79.

23          Given that (1) The Satanic Temple does not own the domain name at issue

24   (Facebook.com), (2) The Satanic Temple has not alleged that the Defendants have

25   registered or used a trademark owned by The Satanic Temple in a domain name, and

26   (3) The Satanic Temple has alleged no facts showing that Defendants intended to profit in



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 10
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 12 of 15



 1   bad faith from The Satanic Temple’s domain name, The Satanic Temple’s cyberpiracy

 2   claim fails.

 3       D. The Satanic Temple Has Failed to State a Tortious Interference Claim Because
            it has not Alleged that its Relationship with Facebook was Terminated
 4
             The Satanic Temple has failed to allege the elements of tortious interference. The
 5
     Satanic Temple does not dispute that a required element of that claim is “an intentional
 6
     interference inducing or causing a breach or termination of the relationship or expectancy.”
 7
     Pac. Nw. Shooting Park Ass’n v. City of Sequim, 158 Wn. 2d 342, 351, 144 P.3d 276, 280
 8
     (2006). The Satanic Temple alleges a business relationship with Facebook and admits that
 9
     it can continue to work with Facebook. Response at 13. While The Satanic Temple alleges
10
     that its use of a product provided by Facebook was interrupted, The Satanic Temple does
11
     not allege that its relationship with Facebook was terminated due to the Defendants’
12
     conduct. The tortious interference claim therefore fails as a matter of law. See, e.g., Woods
13
     View II, LLC v. Kitsap Cty., 188 Wn. App. 1, 30, 352 P.3d 807, 821 (2015) (tortious
14
     interference with a business expectancy claim failed where plaintiff failed to show that the
15
     interference by a county by delaying permits resulted in the termination of the plaintiff’s
16
     relationship with third parties).
17
         E. The Satanic Temple has Failed to State a CPA Claim Because None of the
18          Alleged Acts Occurred in Trade or Commerce
19           The Satanic Temple does not dispute that to state a CPA claim, a plaintiff must

20   allege facts establishing: (1) an unfair or deceptive act or practice, (2) occurring in trade or

21   commerce, (3) that impacts the public interest, (4) injury to plaintiff’s business or property,

22   and (5) which injury is causally related to unfair or deceptive act. Shields v. Morgan Fin.,

23   Inc., 130 Wn. App. 750, 755-56, 125 P.3d 164, 167 (2005). Nor does it contest that where

24   the alleged wrongful conduct does not include any sale of assets or services, a CPA claim

25   fails as a matter of law. See, e.g., Browne v. Avvo Inc., 525 F. Supp. 2d 1249, 1254 (W.D.

26   Wash. 2007). However, instead of alleging any facts supporting the trade or commerce



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 11
         Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 13 of 15



 1   element, The Satanic Temple simply skips to the fourth element (damages) and argues that

 2   because it alleges damages, that alone suffices: “That caused an economic harm to the

 3   Satanic Temple, which implicates the CPA.” Response at 14. Alleging damages does not

 4   excuse The Satanic Temple from pleading facts establishing all the required elements,

 5   including that the Defendants’ conduct occurred in trade or commerce. Having failed to do

 6   so, The Satanic Temple’s CPA claim fails as a matter of law.5

 7       F. The First Amendment Requires Dismissal of the Defamation Claim
 8          The Satanic Temple does not dispute that the First Amendment requires dismissal of

 9   a defamation claim if the claim requires the court to inquire into church doctrines or

10   practices. Response at 14-15; see also Serbian E. Orthodox Diocese v. Milivojevich, 426

11   U.S. 696, 709, 723, 96 S. Ct. 2372, 49 L.Ed.2d 151 (1976). Instead, The Satanic Temple

12   argues that Defendant Johnson’s opinion that The Satanic Temple’s “weird coziness with

13   the alt-right . . . does not conform to [his] impression of Satanism” (Complaint ¶ 40) does

14   not implicate the parties’ competing views of The Satanic Temple’s seven fundamental

15   tenets and it tries to couch the opinion as political instead of religious. Response at 15. To

16   the contrary, as the Complaint itself makes clear, Johnson was expressing his opinions of

17   The Satanic Temple’s beliefs and practices, with the specific view that The Satanic

18   Temple’s coziness with the alt-right does not conform to Satanism. Complaint ¶ 40. To

19   resolve whether The Satanic Temple engages in this conduct and whether such conduct

20   violates The Satanic Temple’s fundamental tenets requires a direct exploration of The

21   Satanic Temple’s practices and beliefs, which the First Amendment prohibits.

22                                       III.    CONCLUSION

23          For the foregoing reasons, The Satanic Temple’s Complaint must be dismissed.

24   5
       The Satanic Temple alludes to a conclusory allegation that the Defendants intended to
     form their own organization. Response at 14. However, in its Complaint, The Satanic
25   Temple offers no facts at all to support this conclusory allegation. But even if there were
     such facts pled in the Complaint, they would be insufficient to meet the “trade or
26   commerce” element, as plainly not all organizations operate in “trade or commerce.”
     Browne, 525 F. Supp. 2d at 1254.

     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 12
         Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 14 of 15



 1
     DATED: June 26, 2020.
 2                                      ARETE LAW GROUP PLLC
 3                                      By: /s/ Jeremy E. Roller
 4                                      Jeremy E. Roller, WSBA No. 32021
                                        1218 Third Avenue, Suite 2100
 5                                      Seattle, WA 98101
                                        Phone: (206) 428-3250
 6                                      Fax: (206) 428-3251
                                        jroller@aretelaw.com
 7

 8                                      Attorneys for Defendants David Alan Johnson,
                                        Leah Fishbaugh, Mickey Meehan, and Nathan
 9                                      Sullivan

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 13
          Case 2:20-cv-00509-RAJ Document 17 Filed 06/26/20 Page 15 of 15



 1                                  CERTIFICATE OF SERVICE

 2          I, Annabel Barnes, certify that on June 26, 2020, I electronically filed the foregoing

 3   document with the Clerk of the Court using the CM/ECF system, thereby sending a

 4   notification of such filing to the following parties:

 5          Benjamin Justus, WSBA No. 38855
 6          LYBECK PEDREIRA & JUSTUS, PLLC
            Chase Bank Building
 7          7900 SE 28th Street, Fifth Floor
            Mercer Island, WA 98040
 8          (206) 687-7805
            ben@lpjustus.com
 9

10
     DATED: June 26, 2020, at Seattle, Washington.
11

12                                                  /s/ Annabel Barnes
                                                    Annabel Barnes, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     REPLY IN SUPPORT OF
     MOTION TO DISMISS
     No. 2:20-cv-00509-RAJ – Page 14
